Citation Nr: 0508790	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1961 to November 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
entitlement to specially adapted housing or entitlement to 
special home adaptation grant was not established.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Our review of the claims file does not find that a letter to 
the veteran regarding the provisions of the VCAA as to the 
issues on appeal has been sent to the veteran.  Accordingly, 
on remand, the RO should review the case and determine the 
extent to which further notice and assistance to the 
appellant is necessary to ensure full development of the 
claim for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing and for 
entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.  The Board 
does not wish to "micromanage" the RO as to VCAA 
compliance, but the Court precedents cited above have 
instructed us that a decision in which there has been no VCAA 
advice provided to the appellant by the RO is unlikely to 
withstand judicial review, in the event the case were to be 
decided adversely to the veteran.

Accordingly, the Board is confident that the RO will satisfy 
iyself that the provisions of the VCAA have been fully 
implemented with respect to the notice and assistance 
afforded to the veteran in this claim.

In addition, the record does not clearly address whether the 
veteran has any loss of use of the lower or upper 
extremities.  In this regard, the record demonstrates that 
the veteran uses a cane and a motorized scooter beyond the 
premises of home.  The record also demonstrates that he is 
able to ambulate without assistance, albeit for only a short 
distance.  

In a rating decision in April 2003, the RO increased the 
veteran's disability evaluation for morbid obesity, noting 
that he manifested cardiovascular manifestations and muscle 
weakness of his upper and lower extremities, together with 
depression.  The RO determined that those findings were 
sufficient to support a 100 percent evaluation for his 
condition, evaluated by analogy under Diagnostic Code 7999-
7903.  Thus, the veteran is now service-connected for morbid 
obesity with hypertension, weakness of the lower and upper 
extremities, and depression.  

The evidence of record also contains a March 2004 letter from 
a VA doctor stating that the veteran has morbid obesity and 
direct complications which include degenerative 
osteoarthritis, and also has cardiopulmonary disease.  
According to that physician, the described conditions do not 
allow the veteran to safely ambulate for more than a few 
yards.  This statement, however, does not identify what parts 
of the body are affected by degenerative osteoarthritis, and 
does not address the question of whether the veteran has any 
loss of use of his lower extremities.

Since the entitlement criteria for specially adapted housing 
turn, in significant part, upon whether the veteran in fact 
suffers from the loss of use of his lower extremities, it 
will be necessary for him to undergo an examination to 
address whether he has.  Moreover, since the entitlement 
criteria for financial assistance in acquiring special home 
adaptations turn, in part, upon whether the veteran is 
eligible for specially adapted housing, the two issues are 
inextricably intertwined, and must be adjudicated together.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Contact Dr. Charles E. Marshall of the 
VA Sepulveda HealthCare System (see letter 
dated March 31, 2004) for further 
explanation of his statement that the 
veteran has medical disabilities which do 
not allow the veteran to safely ambulate 
more than a few yards.  Dr. Marshall should 
discuss whether the veteran's lower 
extremities are affected with degenerative 
osteoarthritis and, if so, does it preclude 
locomotion in one lower extremity or both; 
or is it his cardiopulmonary disease that 
prevents him from ambulating?

2.  The RO should schedule the veteran for 
an orthopedic examination for determination 
of loss of use of the lower and upper 
extremities.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
claims folder, to include a copy of this 
Remand and all additional records obtained, 
must be made available to the medical 
examiner in order that he or she may review 
pertinent aspects of the veteran's service 
and medical history.

The examiner should provide an opinion as 
to whether the veteran has:

(a)  loss, or loss of use, of both lower 
extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (the 
examiner should comment specifically on 
weight bearing, balance, and propulsion 
as to each lower extremity);

(b)  loss, or loss of use of one lower 
extremity together with residuals of 
service-connected organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair;

(c)  loss, or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  

(d)  The term "preclude locomotion" 
means the necessity for regular and 
constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of 
locomotion although occasional 
locomotion by other methods may be 
possible.  

3.  After the above has been accomplished, 
and after undertaking any development 
deemed essential, the RO should 
readjudicate the appellant's claim with 
consideration of any additional evidence 
added to the record subsequent to the April 
2003 SOC.  If it remains denied, the 
appellant and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


